Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
This is in response to the preliminary amendment filed on 7/25/2020.  Claims 1-15 are canceled and new claims 16-33 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18, 20-30, 32 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mccann et al., US Pub. No.20110096665.
As to claim 16, Mccann discloses a method of detecting a multimedia communication problem, implemented by an execution entity, the method comprising:

when the at least one received message corresponds to the rule, sending an error detection message to a control entity distinct from the execution entity, via a rule management entity (a measure of packet loss (e.g., percentage packet loss rate), packet counts, packet delay such as round-trip delay time, jitter, signal-to-noise (S/N) ratio, or other transmission statistics associated with a network path taken by the media flow, which the correspondent host sends to the subscriber unit in a message (see fig.2, [0030] to [00032]).

As to claim 17, Mccann discloses wherein the receiving, verifying and sending form a processing phase and further comprising a configuration phase prior to the processing phase, implementing receiving an error detection notification request message, transmitted by the control entity via the rule management entity, the error detection notification request message containing the at least one rule (see [0030] to [0031]).

As to claim 18, Mccann discloses wherein the at least one rule defining a threshold for detecting a communication problem is based on a predetermined number of messages and a predetermined period, the error detection message is generated, and sent to the control entity, when the number of messages received during the predetermined period 

As to claim 20, Mccann discloses a method of managing a multimedia communication problem, the method comprising:
receiving an error detection message, generated by an execution entity distinct from a central entity, based on at least one rule associated with at least one flow to be monitored relating to at least one media flow, and transmitted via a rule management entity (detecting and processing error in the media flows, see fig.2, [0029][ to [0030]), and
 acting on the communication upon receipt of the error defection message entity (a measure of packet loss (e.g., percentage packet loss rate), packet counts, packet delay such as round-trip delay time, jitter, signal-to-noise (S/N) ratio, or other transmission statistics associated with a network path taken by the media flow, which the correspondent host sends to the subscriber unit in a message (see fig.2, [0030] to [00032]).
.
As to claim 21, Mccann discloses wherein the action is one of interrupting the communication, transmitting a specific message, emitting an alarm, modifying at least one statistical counter, and inserting information in a charging data record (see [0036] to [0040]).



As to claim 23, Mccann discloses the at least one role defines a threshold for detecting a communication problem based on a predetermined number of messages received over a predetermined period (see [0036] to [0040]).

As to claim 24, Mccann discloses the error detection notification request message additionally contains an attribute relating to at least one type of flow authorized to transport information on media flows (see [0036] to [0040]).

Claims 25-30 and 32, 33 are rejected for the same reasons set forth in claims 16, 17, 16, 17, 16, 16, 22 and 16 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mcccann as in above and in view of Wing et al., US Pub. No.20080151764.
As to claim 19, Mccann’s teachings still applied as in above.  Mccann does not specifically disclose one flow to be monitored is an ICMP flow.  However, monitoring flow in an ICMP flow is generally well known in the art as disclosed by Wing (monitoring an ICMP flow, see [0021] to [0023]).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Wing’s teachings into the computer system of Mccann to monitor data flows because it would have identified information including network topology and network delays using the responses in a communication network.

As to claim 31,   Mccann discloses wherein the receiving, verifying and sending form a processing phase and further comprising a configuration phase prior to the processing phase, implementing receiving an error detection notification request message, transmitted by the control entity vie the rule management entity, the error detection notification request message containing the at least one rale; wherein the at least one rule defining a threshold for detecting a communication problem is based on a .  However, monitoring flow in an ICMP flow is generally well known in the art as disclosed by Wing (monitoring an ICMP flow, see [0021] to [0023]).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Wing’s teachings into the computer system of Mccann to monitor data flows because it would have identified information including network topology and network delays using the responses in a communication network.

Conclusion
7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 



/KHANH Q DINH/Primary Examiner, Art Unit 2458